 Case 2:18-cv-00019-GJQ-MV ECF No. 69 filed 07/17/20 PageID.468 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                              __________________________

DOUGLAS CORNELL JACKSON #748757,

              Plaintiff,                                         Case No. 2:18-CV-19

v.                                                               HON. GORDON J. QUIST

JOSEPH CORONADO, et al.,

            Defendants.
__________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On June 16, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation, recommending that the Court deny Plaintiff’s motion for injunctive relief. No

objections have been filed pursuant to 28 U.S.C. § 636(b). Therefore, the Court will adopt the

Report and Recommendation.

       Accordingly,

       IT IS HEREBY ORDERED that the June 16, 2020, Report and Recommendation (ECF

No. 65) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction (ECF

No. 35) is DENIED.


Dated: July 17, 2020                                      /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
